Citation Nr: 1627525	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO. 13-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the lumbar spine (a low back disability). 

2. Entitlement to service connection for a facial scar of the lower left mandible, claimed as skin blistering residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

During the March 2016 Board hearing, the Veteran requested, and was granted, a period of 60 days within which to submit additional evidence and argument in support of the appeal. In a May 2016 statement, the Veteran requested an additional period of 60 days within which to submit additional evidence and argument in support of the appeal. However, given the favorable outcome in this decision, the Board finds no prejudice in proceeding with adjudication of the appeal at this time. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 


FINDINGS OF FACT

1. The Veteran has a current low back disability manifested by osteoarthritis of the lumbar spine.

2. The Veteran's low back disability was incurred during service or is otherwise related to service. 

3. The Veteran has a current disability manifested by a facial scar of the lower left mandible. 

4. The Veteran's facial scar was incurred during service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a facial scar of the lower left mandible have been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's 
duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The appeal of entitlement to service connection for a low back disability and for a facial scar has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Osteoarthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

In contrast, facial scars are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim dos not apply. Walker, 708 F.3d 1331. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as osteoarthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Low Back Disability

The Veteran contends that service connection is warranted for a low back disability. Specifically, the Veteran contends that he developed symptoms associated with a low back disability during service as a result of repetitive climbing in and out of helicopters as well as repetitive lifting of heavy cargo. In addition, the Veteran contends that he has experienced recurrent low back pain since service separation. 

The Veteran has a current low back disability. Following VA examination in July 2009, the VA examiner diagnosed osteoarthritis of the lumbar spine. VA and private treatment records confirm a diagnosis of osteoarthritis (degenerative joint disease) and provide additional diagnoses of lumbar spondylosis and degenerative disc disease. Together, the medical evidence reflects that the Veteran's low back disability results in pain, decreased mobility, and decreased functional capacity. 

Service treatment records reflect complaints of low back pain. Service treatment records dated in March and April 1985 reflect that the Veteran reported right-sided low back pain of insidious onset. The service clinician noted limited range of motion and tenderness to palpation. The service clinician diagnosed a lumbar/lumbosacral strain. 

In addition to those complaints documented in the service treatment records, the Veteran reports recurrent low back pain during service as a result of his duties and responsibilities. The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was as an aviation structural mechanic / vertical replenishment air crewman. During the March 2016 Board hearing, the Veteran testified that his duties in the Navy required frequent climbing in and out of helicopters and other aircraft and frequent heavy lifting and carrying mail and supplies. The Veteran also testified that he would often be thrown around the helicopter during turbulent flights, including one instance where he was thrown from the helicopter mid-flight, resulting in him hanging from his gunner belt. The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a). 

After a review of all the evidence, the Board finds that the evidence supports a finding that the Veteran's current low back disability was incurred during or is otherwise related to active service. 

The March and April 1985 service treatment records are the only in-service notations of complaints of, a diagnosis of, or treatment for a low back injury. 
Service examination reports dated in July 1986, December 1986, July 1987, October 1987, May 1988, August 1988, September 1988, July 1989, September 1989, and March 1990, reflect normal spinal examinations. In each of the accompanying Report of Medical History forms, the Veteran denied recurrent back pain. 

In the January 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that he initially injured his back during service when he was thrown out of an aircraft. The Veteran also indicated that frequent boarding and deboarding helicopters as well as running on steel decks affected his back pain. See also February 2009 Statement. 

A February 2009 statement from a private chiropractor reflects that the Veteran initially sought treatment in August 2003 for symptoms of low back pain and weakness. The private chiropractor opined that the Veteran's "personal history, military history, exam[ination], and X-ray findings supported his aforementioned symptoms." 

A February 2009 VA treatment record reflects that the Veteran reported chronic low back pain for the preceding twenty years, "since he was in the military." 

Upon VA examination in July 2009, the Veteran reported that his back pain began in 1987 as a result of flight duties. The Veteran reported current right-sided low back pain, described as intermittent in nature. Following examination, the VA examiner opined that the Veteran's lumbar spine osteoarthritis, as documented by contemporaneous X-ray, was less likely than not related to his active service. As rationale, the VA examiner indicated a lack of objective findings of continuity of care or chronicity of the Veteran's condition. 

A February 2013 statement from a second private chiropractor reflects that the Veteran reported chronic low back pain resulting in difficulty performing normal daily activities. The private chiropractor detailed historical information relayed by the Veteran regarding his military service. The private chiropractor opined that the Veteran's duties "only further aggravated and caused injury to his spine" indicating "a causal relationship between his service duty and his current disability." 

During the March 2016 Board hearing, the Veteran testified that his duties in the Navy required frequent climbing in and out of helicopters and other aircraft and frequent heavy lifting and carrying mail and supplies. The Veteran further testified that he has continued to experience recurrent back pain since service that has progressed into his current condition. The Veteran indicated that he did not seek treatment until 2003 due to financial concerns and a lack of health insurance. 

Given the above, the evidence supports a finding that the Veteran's low back disability was incurred or is otherwise related to his active service. Evidence in favor of a finding of service incurrence is found in the two private medical opinions provided by the Veteran's treating chiropractors and his lay statements regarding recurrent low back pain since service. Evidence against a finding of service incurrence is found in the service medical records and the July 2009 VA examination report. 

The July 2009 VA examiner opined that the Veteran's low back disability was less likely than not related to his active service. The VA examiner appears to have based this opinion solely on the lack of objective findings of complaints of or treatment for the low back disability since service. However, across the appeal period, the Veteran has consistently reported that he has experienced recurrent low back pain since service; the Board finds these statements credible. The Board also finds the Veteran competent to report that during service and recurring since service separation he has experienced low back pain, as the reporting of symptoms of pain requires only personal knowledge that comes to him through his senses. Layno, 6 Vet. App. at 470. Accordingly, the VA examiner's opinion is of little probative value as it did not fully consider the Veteran's credible and competent lay statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In contrast, the Veteran's treatment chiropractors provided favorable nexus opinions. The chiropractors provided their opinions in connection with their ongoing treatment of the Veteran, indicating a familiarity with his low back disability. Both chiropractors considered and discussed the Veteran's military history as credibly related to them by the Veteran. Both chiropractors provided opinions that were within their scope of practice, in consideration of all the evidence, and supported by well-reasoned rationale. Accordingly, the Board finds these opinions to be competent and probative medical evidence in support of the appeal.

The Veteran provided competent and credible evidence of repetitive stress and trauma resulting in low back pain during service that has recurred since service separation. See 38 C.F.R. § 3.303(b). These same symptoms formed the subsequent diagnosis of lumbar spine osteoarthritis. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms); see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition). In addition, the Veteran's statements are supported by the opinions of his treating chiropractors. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back disability have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facial Scar

The Veteran contends that service connection is warranted for a lower left facial scar. Specifically, the Veteran contends that he developed a scar of the lower left jawline as a result of exposure to jet fuel during service. 

The Veteran has a current scar disability. Upon VA examination in October 2012, the VA examiner documented a single facial scar measuring four centimeters in length and one-half centimeter in width on the lower left mandible. The VA examiner noted hypopigmentation associated with the facial scar, but that the scar was not painful or unstable. See also July 2009 VA Examination Report. 

After a review of all the evidence, the Board finds that the evidence supports a finding that the Veteran's current facial scar was incurred during active service. During the March 2016 Board hearing, the Veteran testified that he developed the facial scar following an accidental exposure to jet fuel. The Board finds the Veteran's statements about the accidental exposure to be credible and consistent with the places, types, and circumstances of his service. See 38 U.S.C.A. § 1154(a). 

Service treatment records reflect that the Veteran was accidently exposed to jet fuel. A July 1984 service treatment record reflects that the Veteran presented for examination following being sprayed with jet fuel. The service clinician indicated that the Veteran reported being sprayed from the neck down. The service clinician noted no chemical burns, redness, or blistering. The Veteran underwent a ten-minute shower and eye irrigation, and the service clinician educated the Veteran in symptoms of jet fuel exposure. 

Service treatment records also document other skin symptoms. However, none of these service treatment records attribute the additional skin symptoms to his exposure to jet fuel. 

The January 1984 service entrance examination report documents acne scars on the Veteran's trunk. In the "Summary of Defects and Diagnoses" section, the service physician noted cystic acne scars on the sternum and shoulders, that the Veteran was currently receiving treatment, and that the condition was not considered disabling. 

A January 1984 statement from the Veteran's treating private physician indicates that the Veteran sought treatment for severe, cystic acne involving his face and shoulders beginning in October 1982. The private physician indicated that the acne was responding well to treatment and he anticipated a permanent resolution of difficulty with continued treatment. 

Multiple service treatment records reflect symptoms of and treatment for chronic acne. These records reflect diagnoses of cystic acne, nodulocystic acne, and acne vulgaris. Some records reflect that the Veteran presented with scarring of various body areas, including the face, while other service treatment records reflect that the Veteran's face was clear and responding well to acne treatment including dermabrasions. 

A January 1986 service operative report reflects that the Veteran underwent spot dermabrasion of bilateral inferior temporal scars due to chronic cystic acne. The service physician indicated that the Veteran's cystic acne resulted in some disfiguring scars of the face, chest, and back, but the bilateral temporal areas were of most concern. 

Several service examination reports document acne scars, some of which specifically note scars on the Veteran's face. A July 1986 service examination report reflects scars on the chest and back. A December 1986 service examination reports reflects acne scars on the chest and back. A July 1987 service examination report reflects scars on the middle chest and upper back. An October 1987 service examination report reflects cystic acne scars with no specified location. An August 1988 service examination report reflects acne vulgaris scars on the face, back, and trunk. A September 1988 service examination report reflects minor, superficial acne scars with no specified location. A July 1989 service examination report reflects superficial acne scars with no specified location. A September 1989 service examination report reflects residual scars from cystic acne on the torso and face. None of these notations specifically identify the jawline or mandible. 

An August 1988 service treatment record reflects that the Veteran presented with second degree burns with blistering on his forearms and upper chest as a result of two hours of intense sun exposure.

The March 1990 service separation examination report reflects a normal skin examination with the Veteran's tattoos listed as the only identifying body marks or scars. 

In a February 2009 statement, the Veteran indicated that while serving aboard the USS TRIPOLI between 1984 and 1986, he was assigned to serve as a flight deck helicopter fuel person. In that capacity, the Veteran described one incident where he was sprayed with hot jet fuel, which he indicted resulted in skin blistering. 

Upon VA examination in July 2009, the Veteran reported that in 1985 he was sprayed in the face and neck with jet fuel. The Veteran reported that he developed a facial scar as a result, affecting the lower jawline. The VA examiner indicated that the condition has remained constant without recurrence of blistering or variation in symptoms. The VA examiner also indicated no facial disfigurement as a result of the scar. Following examination, the VA examiner indicated the presence of a facial scar without objective findings of residual disfigurement, but provided no opinion regarding the etiology of the scar. 

Upon VA examination in October 2012, the Veteran reported a lower left mandible scar as the result of being sprayed with jet fuel while in service. Following examination, the VA examiner indicated that the specific etiology of the scar was unknown. However, she opined that the facial scar was less likely than not the result of the in-service exposure to jet fuel described by the Veteran based on his additional risk factors including sun exposure, chronic cystic acne, and prior dermabrasions. 

During the March 2016 Board hearing, the Veteran testified that he sought treatment after being sprayed with jet fuel. The Veteran testified that he was given a full shower and educated that he may blister as a result of the exposure. The Veteran reported that he did blister and used the medication given to him by the service clinician instead of returning for additional examination and treatment. The Veteran indicated that this blistering led to the scar on his jawline. The Veteran indicated that he had scars from chronic acne prior to and during service, but that the acne scars were of different quality than the burn scar. The Board finds the Veteran competent to report that during service he developed a scar around the time of accidental exposure and that this scar has remained present since service, as these are characteristics capable of lay observation. Layno, 6 Vet. App. at 470. 

Given the above, the evidence supports a finding that the Veteran's lower left facial scar was incurred during active service. Evidence in favor of a finding of service incurrence is found in the Veteran's lay statements. Evidence against a finding of service incurrence is found in the October 2012 VA examination report. 

Initially, the Board notes that the Veteran's acne was noted upon entry into service. Accordingly, the Board has considered whether this claim is properly characterized as one of service incurrence or as one of service aggravation. While the January 1984 statement from the Veteran's treating physician indicated that the Veteran's acne resulted in facial scarring, the contemporaneous service entrance examination report only noted scarring on the chest and shoulders. Moreover, the service physician indicated that the scarring was not disabling in nature. In addition, even assuming that the notation of acne upon service entrance encompassed periodic facial scarring, there is insufficient evidence establishing that the Veteran's current facial scar is attributable to his history of chronic acne. Accordingly, the Board finds that the Veteran's facial scar was not noted upon entry into service, and the claim is properly characterized as one of service incurrence. 

Following the October 2012 VA examination, the VA examiner opined that the Veteran's lower left facial scar was less likely than not incurred as a result of the in-service exposure to jet fuel. While the VA examiner indicated that the etiology of the scar was unknown, her opinion was that the accidental exposure was an unlikely etiology in consideration of additional risk factors, to include his history of sun exposure and prior dermabrasions. In essence, the VA examiner found these additional risk factors were more likely than the jet fuel exposure to the source of the Veteran's scar. As discussed above, the Veteran has an in-service history of at least one intense sun exposure event resulting in second-degree burns and blistering, and he underwent multiple dermabrasions during service as treatment for his acne. Therefore, while the VA examiner's opinion is unfavorable with respect to jet fuel exposure, it provides favorable evidence with respect to other possible causes of the facial scar. 

The Veteran provided competent and credible testimony that he developed a scar along his left jawline during service that has remained since service. While the Veteran indicated that this scar is a result of skin blistering following an accidental jet fuel exposure, the VA examiner opined that it is unlikely that the jet fuel exposure was the source of the scar. Instead, the VA examiner indicated several other, more likely, causes of the scar, including sun exposure and dermabrasions, both of which are documented in the service treatment records. Therefore, in consideration of the Veteran's statements regarding the temporal development of his scar and the documented in-service risk factors identified by the VA examiner, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the lower left facial scar was incurred during service. 

For these reasons, the Board finds that the criteria for service connection for a 
facial scar of the left lower mandible have been met. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

Service connection for a low back disability is granted. 

Service connection for a facial scar of the lower left mandible is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


